                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

PATRICIA ANN KOEHN,
individually and on behalf of all
others similarly situated,

                       Plaintiff,

       v.                                                       Case No. 18-C-1084

DELTA OUTSOURCE GROUP, INC.
and JOHN DOES,

                       Defendants.


              DECISION AND ORDER GRANTING MOTION TO DISMISS


       Plaintiff Patricia Ann Koehn filed this action, individually and on behalf of all others similarly

situated, against Defendants Delta Outsource Group, Inc. (Delta) and John Does, alleging that

Defendants violated the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692, et seq.

Specifically, Koehn alleges that the debt collection letter Delta sent her was false, deceptive, and

misleading in violation of § 1692e and failed to state the amount of the debt in violation of

§ 1692g(a)(1). Presently before the court is Delta’s motion to dismiss the amended complaint for

failure to state a claim. For the reasons below, Delta’s motion will be granted and the case

dismissed.

                                       LEGAL STANDARD

       A Rule 12(b)(6) motion tests the sufficiency of the complaint. Hallinan v. Fraternal Order

of Police of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir 2009). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. When reviewing a motion to dismiss, a court accepts as true all of the

well-pleaded facts in the complaint and draws all reasonable inferences in favor of the plaintiff.

Kubiak v. City of Chicago, 810 F.3d 476, 480–81 (7th Cir. 2016). It is important to note, however,

that “the tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

                    ALLEGATIONS OF THE AMENDED COMPLAINT

        Koehn’s claims arise out of a letter dated July 17, 2017, that she received from Delta, who

sought to collect a debt she owed to OneMain Consumer Loan, Inc. The amended complaint alleges

that Koehn’s debt arose from a transaction for personal, family, or household purposes. Am.

Compl., ECF No. 8, at ¶ 33. The letter, a copy of which is attached to the amended complaint,

states that the “current balance” of the debt Koehn owes is $2,034,03. Id., Ex. A. The letter then

states it is from a debt collector and is an attempt to collect a debt. It goes on to state that, unless

Koehn notifies Delta within 30 days after receiving the letter that the debt or any portion thereof is

disputed, Delta will assume the debt is valid. On the other hand, if Koehn notifies Delta that the debt

or any portion thereof is disputed, Delta will obtain verification of the debt or obtain a judgment and

mail a copy of such judgment or verification. The letter also states that, upon request, Delta will

provide Koehn with the name and address of the original creditor, if different from the current

creditor. The amount of the debt, $2,034.03, is again listed at the bottom right side of the letter next

to the phrase “current balance.” Id.


                                                   2
       There is no allegation that Koehn did not owe $2,034.03 to OneMain Consumer Loan, Inc.,

on the date the letter was mailed. To the contrary, the complaint expressly acknowledges that the

amount of the debt was and remains $2,034.03,1 the amount listed on the letter. Id. at ¶ 47. The

amended complaint further alleges, however, that upon information and belief, the debt has been

“charged off” by the original creditor, meaning that it no longer accrues interest, late charges, or

other fees. Id. at ¶ 41. In other words, according to the amended complaint, the debt is “static” and

will not increase merely by the passage of time.

       Despite the fact that Delta’s letter accurately states the amount of the debt Koehn then owed,

the amended complaint alleges that it is false and misleading because it uses the word “current” to

describe the balance owed. According to the complaint, “[b]y adding the temporal descriptor,

‘Current,’ to the Debt which previously—but no longer—accrued interest, the Letter implied the

stated amount, $2,034.03, was ephemeral.” Id. at ¶ 46. The letter’s use of the term “current

balance,” according to the complaint, “falsely represents” the character and amount of the Debt to

an unsophisticated consumer and “falsely threatens that the current creditor may apply interest or

other charges which would increase the balance of the Debt merely by the passage of time.” Id. at

¶¶ 53–55. In doing so, it “competitively disadvantages those debt collectors who accurately state

the amount of a static debt without any temporal qualifiers.” Id. at ¶ 52.

       Based on these allegations, the amended complaint alleges that Delta violated §§ 1692e and

1692g of the FDCPA. Although she alleges no actual damages, Koehn seeks statutory damages of

up to $1,000 for each violation. But this is more than a $1,000 case. Koehn also seeks to represent


       1
          Paragraph 47 of the amended complaint lists the balance as $2,043.03, not $2,034.03. This
disparity is likely a clerical error, as the same paragraph acknowledges that the balance on the date
of the letter—$2,034.03, as Koehn alleges elsewhere in her complaint—was “true.”

                                                   3
a Class consisting of all consumers to whom Delta mailed a letter to an address in Wisconsin between

July 17, 2017, and September 30, 2018, that used the phrase “current balance” to describe the

amount owed on a charged-off debt owed to OneMain Financial Group, LLC or its affiliated lender.

Each member of such a class, if Koehn prevails, would likewise be entitled to statutory damages of

up to $1,000, subject to a cap of the lesser of $500,000 or 1% of Delta’s net worth. In the event she

prevails, Koehn would also be entitled to recover actual attorneys’ fees and costs of the action. Id.

at ¶ 10.

                                             ANALYSIS

A. Unsophisticated Consumer Standard

           The FDCPA is intended “to eliminate abusive debt collection practices by debt collectors,

to insure that those debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged, and to promote consistent State action to protect consumers against

debt collection abuses.” § 1692(e). In this circuit, a debt collector’s communications are tested for

compliance with the FDCPA under the “unsophisticated consumer” standard. Zemeckis v. Global

Credit & Collection Corp., 679 F.3d 632, 635 (7th Cir. 2012). That is, “[t]he letter must be clear

and comprehensible to an individual who is ‘uninformed, naive, [and] trusting,’ but not without a

rudimentary knowledge about the financial world or incapable of making basic deductions and

inferences.” Id. (quoting Veach v. Sheeks, 316 F.3d 690, 693 (7th Cir. 2003)). An unsophisticated

consumer “isn’t a dimwit” who interprets letters “in a bizarre or idiosyncratic fashion,” but is instead

a person who possesses “reasonable intelligence.” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Pettit v. Retrieval Masters Creditor Bureau, Inc., 211 F.3d 1057,

1060 (7th Cir. 2000)).


                                                   4
        At the same time, an unsophisticated consumer is not a gifted linguist who closely parses a

debt collection letter like a Wall Street lawyer analyzes a municipal bond offering or like a patent

lawyer construes a patent. See Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996) (Such a

consumer lacks “the astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average,

everyday, common consumer.”); Jacobson v. Healthcare Fin. Servs., Inc., 434 F. Supp. 2d 133, 138

(E.D.N.Y. 2006) (“This understanding of the least sophisticated consumer standard points away

from closely parsing a debt collection letter like a municipal bond offering and towards a common

sense appraisal of the letter.”), vacated on other grounds, 516 F.3d 85 (2d Cir. 2010); see also Fed.

Home Loan Mtg. Corp. v. Lamar, 503 F.3d 504, 513 (6th Cir. 2007) (observing that, “Ironically,

it appears that it is often the extremely sophisticated consumer who takes advantage of the civil

liability scheme defined by this statute, not the individual who has been threatened or misled”

(quoting Jacobson, 434 F. Supp. 2d at 139)). While, as a general matter, the confusing nature of

a dunning letter is a question of fact that, if well-pleaded, avoids dismissal under Rule 12(b)(6),

dismissal is appropriate when it is apparent from a reading of the letter that less than a significant

fraction of the population would find the letter confusing. Zemeckis, 679 F.3d at 635–36.

B. Current Balance

        Koehn alleges that Delta’s letter is deceptive and misleading to the unsophisticated consumer

and fails to clearly state the amount owed in violation of 15 U.S.C. §§ 1692e and 1692g because of

its use of the phrase “current balance.” In its motion to dismiss, Delta argues that it is apparent from

its face that not even a significant fraction of the population would be misled by the letter. In Delta’s

view, “[t]he interpretation espoused by Plaintiff is idiosyncratic – much more likely to be arrived at

by an enterprising plaintiff’s lawyer than by the least sophisticated debtor.” Def.’s Br., ECF No. 10-


                                                   5
1, at 3. In support of its argument, Delta cites the Second Circuit’s decision in Taylor v. Financial

Recovery Services, Inc., which held that “a collection notice that fails to disclose that interest and

fees are not currently accruing on a debt is not misleading within the meaning of Section 1692e.”

886 F.3d 212, 215 (2d Cir. 2018). But Taylor, apart from the fact that it is an out-of-circuit case,

is not very persuasive on the issue before me. Koehn is not claiming that a debt collector is required

to disclose the fact that interest and fees are not currently accruing; her claim is that the debt

collector cannot falsely suggest to the consumer that they are accruing. By using the term “current”

to qualify the balance owing, Koehn contends, that is precisely what Delta did.

       In support of her argument that Delta’s use of the word “current” to describe the balance

owed on her account is false, misleading and deceptive, Koehn cites the Seventh Circuit’s decision

in Chuway v. National Action Financial Services, Inc., 362 F.3d 944 (7th Cir. 2004). In that case,

the letter sent by the debt collector stated that the “balance” owed was $367.42, but then added the

following request and invitation: “Please remit the balance listed above in the return envelope

provided. To obtain your most current balance information, please call 1–800–916–9006.” Id. at

947. Chuway held that the letter violated the FDCPA because it failed to clearly state the amount

of the debt that was due. The court explained:

       So if the letter had stopped after the “Please remit” sentence, the defendant would
       be in the clear. But the letter didn’t stop there. It went on to instruct the recipient on
       how to obtain “your most current balance information.” If this means that the
       defendant was dunning her for something more than $367.42, it’s in trouble because
       the “something more” is not quantified. Actually, as we said, the defendant hadn’t
       been hired to collect the current balance of the plaintiff's credit card debt, insofar as
       that current balance exceeded $367.42.

Id. Koehn argues that Chuway conclusively resolves the question of whether the letter’s use of the

phrase “current balance” violates the FDCPA in her favor. Pl.’s Br., ECF No. 11, at 4.


                                                   6
        But it was not simply because the letter used the term “current” to describe the balance owed

that Chuway found that the letter in that case violated the FDCPA. The invitation to call the debt

collector “to obtain your most current balance” suggested that the amount listed in the letter was not

the actual amount owed. In Williams v. OSI Educational Services, Inc., the court explained that the

confusion in Chuway arose “because the letter did not state why the ‘current balance’ would be

different than the stated ‘balance.’” 505 F.3d 675, 679 (7th Cir. 2007). In Williams, the challenged

letter listed the “TOTAL DUE,” but noted “the balance may not reflect the exact amount of interest

which is accruing daily per your original agreement with your creditor.” Id. at 677. The Williams

court held that the letter at issue there did not violate the FDCPA because “the language in OSI's

letter links the difference between the ‘total due’ and the ‘exact payout balance’ to the ‘interest

which is accruing daily per your original agreement with your creditor.’” Id. at 679. The court

concluded that “OSI's letter thus provides the information that created the confusion in the Chuway

letter.” Id.; see also Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 323 (7th Cir. 2016)

(noting that, in Chuway, “[w]e concluded that although the ‘balance’ was disclosed in the dunning

letter, the reference to obtaining the ‘most current balance information’ implied that the consumer

might actually have owed some unspecified larger amount”); Barnes v. Advanced Call Ctr.

Technologies, LLC, 493 F.3d 838, 841 (7th Cir. 2007) (“Absent some particularly ambiguous

language in the rest of the letter, we cannot see how an unsophisticated consumer would interpret

the tearoff to indicate that anything other than the ‘Current Amount Due’ was ‘the amount of the

debt.’”).

        Here, by contrast, the letter did not suggest that the amount owed was different than the

amount stated. It did not instruct the consumer to call Delta’s office to obtain the current balance;


                                                  7
instead, it listed the current balance and simply asked Koehn to let Delta know if she disagreed with

the validity or amount of the debt. Contrary to the allegations of the complaint, by itself the phrase

“current balance” does not mean that the debt will increase due to interest or other charges. It

simply means the amount that is owed at the present time. Even if interest or other charges would

no longer accrue, assuming Delta did not obtain a judgment, that did not mean the debt was static.

Presumably, it was Delta’s intent that the debt would decrease as a result of payments it hoped

Koehn would make, thereby decreasing the amount of the “current balance.” Collection of a debt,

after all, was the purpose in sending the letter in the first place. By listing a current balance, Delta

was simply conveying to Koehn the amount its records showed she owed at that time. See Feldheim

v. Fin. Recovery Servs., Inc., 257 F. Supp. 3d 361, 371 (S.D.N.Y. 2017) (rejecting consumer’s

“characterization that the statement in a notice that [a]s of the date of this notice you owe $4,414.61

deceptively and falsely implies that . . . the amount to pay will be greater in the future”); Ghulyani

v. Stephens & Michaels Assocs., Inc., No. 15-CV-5191, 2015 WL 6503849, at *3 (S.D.N.Y. Oct.

26, 2015) (“[P]retending the clause ‘Balance Due as of the Date of this Letter’ actually reads

‘Balance Due as of the Date of this Letter, as your balance may be subject to increase due to interest’

. . . [is a] farfetched and implausible interpretation.”).

        Koehn’s allegations that “[t]he Letter’s use of ‘current balance’ falsely threatens that the

current creditor may apply interest or other charges which would increase the balance of the Debt,”

Am. Compl. ¶ 55, and “falsely represents to an unsophisticated consumer that the amount due is

increasing based merely on the passage of time,” id. at ¶ 56, amount to nothing more than a

deliberate misreading of the printed language or “a fantastic conjecture.” Taylor v. Cavalry Inv.,

LLC, 365 F.3d 572, 574 (7th Cir. 2004). The interpretation espoused by Koehn “is indeed


                                                    8
idiosyncratic—much more likely to be arrived at by an enterprising plaintiff’s lawyer than by a least

sophisticated consumer.” Ghulyani, 2015 WL 6503849, at *3.

       This is the kind of case where “the allegedly offensive language is plainly and clearly not

misleading.” Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012). As a result, “no extrinsic

evidence is needed to show that the reasonable unsophisticated consumer would not be confused by

the pertinent language.” Id. Accordingly, no violation of § 1692e can be shown. And since the

letter accurately set forth the amount of the debt “clearly enough that the recipient [was] likely to

understand it,” Chuway, 362 F.3d at 948, no violation of § 1692g can be shown either.

                                         CONCLUSION

       For the foregoing reasons, Delta’s motion to dismiss for failure to state a claim (ECF No.

10) is GRANTED. This action is dismissed with prejudice. The Clerk is directed to enter judgment

accordingly.

       SO ORDERED this          14th   day of December, 2018.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court




                                                 9
